
	
		II
		110th CONGRESS
		1st Session
		S. 152
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary
		  Education Act of 1965 to establish a program to help States expand the
		  education system to include at least 1 year of early education preceding the
		  year a child enters kindergarten.
	
	
		1.Short titleThis Act may be cited as the
			 Early Education Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)A national commitment should be established
			 that all children have access to high quality early education.
			(2)Research suggests that a child’s early
			 years are critical to the development of the brain. Early brain development is
			 an important component of educational and intellectual achievement.
			(3)The National Research Council of the
			 National Academy of Sciences reported that early education opportunities are
			 necessary if children are going to develop the language and literacy skills
			 necessary to learn to read.
			(4)Evaluations of early education programs
			 demonstrate that compared to children with similar backgrounds who have not
			 participated in early education programs, children who participate in such
			 programs—
				(A)perform better on reading and mathematics
			 achievement tests;
				(B)are more likely to stay academically near
			 their grade level and make normal academic progress throughout elementary
			 school;
				(C)are less likely to be held back a grade or
			 require special education services in elementary school;
				(D)show greater learning retention,
			 initiative, creativity, and social competency; and
				(E)are more enthusiastic about school and are
			 more likely to have good attendance records.
				(5)Studies have estimated that for every
			 dollar invested in quality early education, about 7 dollars are saved in later
			 costs.
			3.Early educationThe Elementary and Secondary Education Act of 1965
			 (20 U.S.C.
			 6301 et seq.) is amended by adding at the end the
			 following:
			
				XEarly education
					10001.Early education program
						(a)Definition of early educationIn this section, the term early
				education means not less than a half-day of schooling each week day
				during the academic year preceding the academic year a child enters
				kindergarten.
						(b)PurposeThe purpose of this section is to establish
				a program to develop the foundation of early literacy and numerical training
				among young children by helping State educational agencies expand the education
				system to include early education for all children.
						(c)Program authorized
							(1)In generalThe Secretary is authorized to award grants
				to not less than 10 State educational agencies to enable the State educational
				agencies to expand the education system with programs that provide early
				education.
							(2)Matching requirementThe amount provided to a State educational
				agency under paragraph (1) shall not exceed 50 percent of the cost of the
				program described in the application submitted pursuant to subsection
				(d).
							(3)RequirementsEach program assisted under this
				section—
								(A)shall be carried out by 1 or more local
				educational agencies, as selected by the State educational agency;
								(B)shall be carried out—
									(i)in a public school building; or
									(ii)in another facility by, or through a
				contract or agreement with, a local educational agency carrying out the
				program;
									(C)shall be available to all children served
				by such local educational agency; and
								(D)shall only involve instructors who are
				licensed or certified in accordance with applicable State law.
								(d)ApplicationEach State educational agency desiring a
				grant under this section shall submit an application to the Secretary at such
				time, in such manner, and accompanied by such information as the Secretary may
				require. Each application shall—
							(1)include a description of—
								(A)the program to be assisted under this
				section; and
								(B)how the program will meet the purpose of
				this section; and
								(2)contain a statement of the total cost of
				the program and the source of the matching funds for the program.
							(e)Secretarial authorityIn order to carry out the purpose of this
				section, the Secretary—
							(1)shall establish a system for the monitoring
				and evaluation of, and shall annually report to Congress regarding, the
				programs funded under this section; and
							(2)may establish any other policies,
				procedures, or requirements, with respect to the programs.
							(f)Supplement not supplantFunds made available under this section
				shall be used to supplement, not supplant, other Federal, State, or local
				funds, including funds provided under Federal programs such as the Head Start
				programs carried out under the Head Start
				Act and the Even Start family literacy program carried out under
				subpart 3 of part B of title I.
						(g)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $300,000,000 for each
				of the fiscal years 2008 through
				2012.
						.
		4.Conforming amendmentThe table of contents in
			 section 2
			 of the Elementary and Secondary Education Act of
			 1965 is amended by adding at the end the following:
			
				
					TITLE X—Early education
					Sec. 10001. Early education
				program.
				
				.
		
